Citation Nr: 1619907	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  11-07 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1962 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Offices (RO) in Portland, Oregon, which, in pertinent part, denied service connection for bilateral hearing loss.  

The Veteran and his wife testified before the undersigned at a Board hearing in March 2016.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss is due to noise exposure during military service.  Specifically, he asserts that he was exposed to engine noise from helicopters during service.  During the March 2016 Board hearing, the claimant reported that he first noticed changes in hearing acuity during service.

Initially, the Board points out that the standard for measuring auditory thresholds changed as of October 1967.  Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) Units.  The VA used ASA units prior to July 1966.  However, in July 1966, the VA adopted International Organization Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R § 3.385 is based on ISO units.  The Board notes that the audiometric data conducted during service were reported in ASA Units.  Therefore, the military audiogram in this case must be converted from ASA to ISO.  

After converting the values (reported in ASA units) for auditory thresholds in the January 1962 enlistment examination to the new standard (ISO units), it can be seen that the Veteran had some hearing loss at entrance into military service.  While the converted auditory thresholds at the time of the January 1965 separation examination demonstrate hearing within normal limits, flight examinations dated in October 1962 and November 1962 reveal what appear to be significant shifts in hearing acuity.  

The Veteran was afforded a VA examination in November 2008.  The examiner diagnosed bilateral hearing loss and determined that it was less likely as not caused by or a result of acoustic trauma in service.  She stated that the opinion given was based on clinical experience, evidence reviewed in the records, and evidence provided by the Veteran.  The Board finds that the etiological opinion is insufficient as it does not provide a detailed rationale to support the examiner's finding.  Also, it does not appear that the examiner performed the conversion from ASA to ISO units.

Given the deficiencies in the November 2008 VA examination and etiological opinion therein, the Board finds that a remand is necessary to obtain a new VA examination. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiology examination by an examiner who has not previously examined him, to determine the nature and etiology of his bilateral hearing loss disability. The examiner must review the claims file and note such review in the examination report. 

Any indicated studies should be performed.  Based upon the examination results and a review of the record, the examiner should provide an opinion to the following:

a.  Did bilateral hearing loss disability clearly and unmistakably preexist military service?  If so, please identify the evidence in the record upon which such finding was made. 

b.  If bilateral hearing loss is found to have clearly and unmistakably preexisted service, is it also clear and unmistakable that such disorder was NOT aggravated (permanently worsened beyond its natural progress) by military service?

c.  If bilateral hearing loss did not preexist military service, is at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss disability is otherwise related to military service. 

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner must remember to convert the in-service audiometric readings from ASA to ISO units and to discuss the significance of any set of readings indicating some clinical level of hearing loss and/or any significant threshold shifts in service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

2.  Thereafter, readjudicate the issue on appeal. If the decision remains adverse to the appellant, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




